UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7674



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CASSIUS HAWKINS,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Northern Dis-
trict of West Virginia, at Wheeling. Frederick P. Stamp, Jr., Chief
District Judge. (CR-90-123, CA-97-48-5)


Submitted:   February 10, 2000         Decided:     February 17, 2000


Before WIDENER and NIEMEYER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Christopher P. Riley, BAILEY, RILEY, BUCH & HARMAN, L.C., Wheeling,
West Virginia, for Appellant. Paul Thomas Camilletti, OFFICE OF
THE UNITED STATES ATTORNEY, Wheeling, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Cassius Hawkins seeks to appeal the district court’s order de-

nying his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp.

1999).   We have reviewed the record and the district court’s opin-

ion accepting the recommendation of the magistrate judge and find

no reversible error. Accordingly, we deny a certificate of appeal-

ability and dismiss the appeal on the reasoning of the district

court.   See United States v. Hawkins, Nos. CR-90-123; CA-97-48-5

(N.D.W. Va. Oct. 28, 1999).*      We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                         DISMISSED




     *
       Although the district court's order is marked as "filed" on
October 4, 1999, the district court's records show that it was
entered on the docket sheet on October 28, 1999. Pursuant to Rules
58 and 79(a) of the Federal Rules of Civil Procedure, it is the
date that the order was physically entered on the docket sheet that
we take as the effective date of the district court's decision.
See Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                 2